Exhibit 10.3

 

ALBANY MOLECULAR RESEARCH, INC.

 

1998 EMPLOYEE STOCK PURCHASE PLAN, AS AMENDED AND RESTATED

 

The purpose of the Albany Molecular Research, Inc. 1998 Employee Stock Purchase
Plan ("the Plan") is to provide eligible employees of Albany Molecular Research,
Inc. (the "Company") and its subsidiaries with opportunities to purchase shares
of the Company's common stock, par value $.01 per share (the "Common Stock").
One Million, Two hundred thousand (1,200,000) shares of Common Stock in the
aggregate have been approved and reserved for this purpose. The Plan is intended
to constitute an "employee stock purchase plan" within the meaning of Section
423(b) of the Internal Revenue Code of 1986, as amended (the "Code"), and shall
be interpreted in accordance with that intent.

 

1.Administration. The Plan will be administered by the Company's Board of
Directors (the "Board") or by a committee appointed by the Board for such
purpose (the "Committee"). The Board or the Committee has authority to make
rules and regulations for the administration of the Plan, and its
interpretations and decisions with regard thereto shall be final and conclusive.
No member of the Board or the Committee shall be liable for any action or
determination with respect to the Plan or any option granted hereunder.

 

2.Offerings. The Company will make one or more offerings to eligible employees
to purchase the Common Stock under the Plan ("Offerings"). The initial Offering
will begin on January 1, 1999 and will end on June 30, 1999. Thereafter, an
Offering will begin on the first business day occurring on or after each January
1 and July 1 and will end on the last business day occurring on or before the
following June 30 and December 31, respectively. The Committee may, in its
discretion, choose an Offering period of six months or less for each of the
Offerings and choose a different Offering period for each Offering.

 

3.Eligibility. All employees of the Company (including employees who are also
directors of the Company) and all employees of each Designated Subsidiary (as
defined in Section 11) are eligible to participate in any one or more of the
Offerings under the Plan, provided that as of the first day of the applicable
Offering (the "Offering Date") they are customarily employed by the Company or a
Designated Subsidiary for more than twenty (20) hours a week.

 

4.Participation. An employee eligible on any Offering Date may participate in
such Offering by submitting an enrollment form to his or her appropriate payroll
location at least fifteen (15) business days before the Offering Date (or by
such other deadline as shall be established for the Offering). The form will (a)
state a whole percentage to be deducted from such employee's Compensation (as
defined in Section 11) per pay period, (b) authorize the purchase of Common
Stock for such employee in each Offering in accordance with the terms of the
Plan and (c) specify the exact name or names in which shares of Common Stock
purchased for such employee are to be issued pursuant to Section 10. An employee
who does not enroll in accordance with these procedures will be deemed to have
waived the right to participate. Unless an employee files a new enrollment form
or withdraws from the Plan, such employee's deductions and purchases will
continue at the same percentage of Compensation for future Offerings, provided
such employee remains eligible. Notwithstanding the foregoing, participation in
the Plan will neither be permitted nor be denied contrary to the requirements of
the Code.

1

 

5.Employee Contributions. Each eligible employee may authorize payroll
deductions at a minimum of one percent (1%) up to a maximum of ten percent (10%)
of his or her Compensation for each pay period. The Company will maintain book
accounts showing the amount of payroll deductions made by each participating
employee for each Offering. No interest will accrue or be paid on payroll
deductions.

 

6.Deduction Changes. An employee may not increase his or her payroll deduction
during any Offering, but may decrease his or her payroll deduction for the
remainder of the Offering. An employee may also terminate his or her payroll
deduction for the remainder of the Offering, either with or without withdrawing
from the Offering under Section 7. To reduce or terminate his or her payroll
deduction (without withdrawing from the Offering), an employee must submit a new
enrollment form at least fifteen (15) business days (or such shorter period as
shall be established) before the payroll date on which the change becomes
effective. Subject to the requirements of Sections 4 and 5, an employee may
either increase or decrease his or her payroll deduction with respect to the
next Offering by filing a new enrollment form at least fifteen (15) business
days before the next Offering Date (or by such other deadline as shall be
established for the Offering).

 

7.Withdrawal. An employee may withdraw from participation in the Plan by
delivering a written notice of withdrawal to his or her appropriate payroll
location. The employee's withdrawal will be effective as of the next business
day. Following an employee's withdrawal, the Company will promptly refund such
employee's entire account balance under the Plan (after payment for any Common
Stock purchased before the effective date of withdrawal). Partial withdrawals
are not permitted. The employee may not begin participation again during the
remainder of the Offering, but may enroll in a subsequent Offering in accordance
with Section 4.

 

8.Grant of Options. On each Offering Date, the Company will grant to each
eligible employee who is then a participant in the Plan an option ("Option") to
purchase on the last day of such Offering (the "Exercise Date"), at the Option
Price hereinafter provided for, a maximum of two thousand (2,000) shares of
Common Stock reserved for the purposes of the Plan, or such other maximum number
of shares as shall have been established by the Board or the Committee in
advance of the offering. The purchase price for each share purchased under such
Option (the "Option Price") will be 85% of the Fair Market Value of the Common
Stock on the Offering Date or the Exercise Date, whichever is less.

 

Notwithstanding the foregoing, no employee may be granted an option hereunder if
such employee, immediately after the option was granted, would be treated as
owning stock possessing five percent (5%) or more of the total combined voting
power or value of all classes of stock of the Company or any Parent or
Subsidiary (as defined in Section 11). For purposes of the preceding sentence,
the attribution rules of Section 424(d) of the Code shall apply in determining
the stock ownership of an employee, and all stock which the employee has a
contractual right to purchase shall be treated as stock owned by the employee.
In addition, no employee may be granted an Option which permits his or her
rights to purchase stock under the Plan, and any other employee stock purchase
plan of the Company and its Parents and Subsidiaries, to accrue at a rate which
exceeds $25,000 of the fair market value of such stock (determined on the option
grant date or dates) for each calendar year in which the Option is outstanding
at any time. The purpose of the limitation in the preceding sentence is to
comply with Section 423(b)(8) of the Code.

2

 

9.Exercise of Option and Purchase of Shares. Each employee who continues to be a
participant in the Plan on the Exercise Date shall be deemed to have exercised
his or her Option on such date and shall acquire from the Company such number of
whole shares of Common Stock reserved for the purpose of the Plan as his or her
accumulated payroll deductions on such date will purchase at the Option Price,
subject to any other limitations contained in the Plan. Any amount remaining in
an employee's account at the end of an Offering solely by reason of the
inability to purchase a fractional share will be carried forward to the next
Offering; any other balance remaining in an employee's account at the end of an
Offering will be refunded to the employee promptly.

 

10.Issuance of Certificates. Certificates representing shares of Common Stock
purchased under the Plan may be issued only in the name of the employee, in the
name of the employee and another person of legal age as joint tenants with
rights of survivorship, or in the name of a broker authorized by the employee to
be his or her nominee for such purpose.

 

11.Definitions. The term "Compensation" means the amount of total cash
compensation, prior to salary reduction pursuant to either Section 125 or 401(k)
of the Code, including base pay, overtime, commissions and bonuses, but
excluding allowances and reimbursements for expenses such as relocation
allowances or travel expenses, income or gains on the exercise of Company stock
options, and similar items.

 

The term "Designated Subsidiary" means any present or future Subsidiary (as
defined below) that has been designated by the Board or the Committee to
participate in the Plan. The Board or the Committee may so designate any
Subsidiary, or revoke any such designation, at any time and from time to time,
either before or after the Plan is approved by the stockholders.

 

The term "Fair Market Value of the Common Stock" means (i) if the Common Stock
is admitted to trading on a national securities exchange or the National
Association of Securities Dealers National Market System, the closing price
reported for the Common Stock on such exchange or system for such date or, if no
sales were reported for such date, for the last date preceding such date for
which a sale was reported, or (ii) if clause (i) does not apply but the Common
Stock is admitted to quotation on the National Association of Securities Dealers
Automated Quotation System ("NASDAQ"), the average of the highest bid and lowest
asked prices of the Common Stock reported on NASDAQ for such date or, if no bid
and asked prices were reported for such date, for the last day preceding such
date for which such prices were reported.

3

 

The term "Parent" means a "parent corporation" with respect to the Company, as
defined in Section 424(e) of the Code. The term "Subsidiary" means a "subsidiary
corporation" with respect to the Company, as defined in Section 424(f) of the
Code.

 

12.Rights on Termination of Employment. If a participating employee's employment
terminates for any reason before the Exercise Date for any Offering, no payroll
deduction will be taken from any pay due and owing to such employee and the
balance in such employee's account will be paid to such employee or, in the case
of death, to such employee's designated beneficiary as if such employee had
withdrawn from the Plan under Section 7. An employee will be deemed to have
terminated employment, for this purpose, if the corporation that employs such
employee, having been a Designated Subsidiary, ceases to be a Subsidiary, or if
such employee is transferred to any corporation other than the Company or a
Designated Subsidiary.

 

13.Special Rules. Notwithstanding anything herein to the contrary, the Board or
the Committee may adopt special rules applicable to the employees of a
particular Designated Subsidiary, whenever the Board or the Committee determines
that such rules are necessary or appropriate for the implementation of the Plan
in a jurisdiction where such Designated Subsidiary has employees; provided that
such rules are consistent with the requirements of Section 423(b) of the Code.
Such special rules may include (by way of example, but not by way of limitation)
the establishment of a method for employees of a given Designated Subsidiary to
fund the purchase of shares other than by payroll deduction, if the payroll
deduction method is prohibited by local law or is otherwise impracticable. Any
special rules established pursuant to this Section 13 shall, to the extent
possible, result in the employees subject to such rules having substantially the
same rights as other participants in the Plan.

 

14.Optionees Not Stockholders. Neither the granting of an Option to an employee
nor the deductions from his or her pay shall constitute such employee a holder
of the shares of Common Stock covered by an Option under the Plan until such
shares have been purchased by and issued to such employee.

 

15.Rights Not Transferable. Rights under the Plan are not transferable by a
participating employee other than by will or the laws of descent and
distribution, and are exercisable during the employee's lifetime only by the
employee.

 

16.Application of Funds. All funds received or held by the Company under the
Plan may be combined with other corporate funds and may be used for any
corporate purpose.

 

17.Adjustment in Case of Changes Affecting Common Stock. In the event of a
subdivision of outstanding shares of Common Stock, or the payment of a dividend
in Common Stock, the number of shares approved for the Plan, and the share
limitation set forth in Section 8, shall be increased proportionately, and such
other adjustment shall be made as may be deemed equitable by the Board or the
Committee. In the event of any other change affecting the Common Stock, such
adjustment shall be made as may be deemed equitable by the Board or the
Committee to give proper effect to such event.

4

 

18.Amendment of the Plan. The Board or the Committee may at any time, and from
time to time, amend the Plan in any respect, except that without the approval,
within twelve (12) months of such Board or Committee action, by the holders of a
majority of the shares of stock of the Company present or represented and
entitled to vote at a meeting of stockholders, no amendment shall be made
increasing the number of shares approved for the Plan or making any other change
that would require stockholder approval in order for the Plan, as amended, to
qualify as an "employee stock purchase plan" under Section 423(b) of the Code.

 

19.Insufficient Shares. If the total number of shares of Common Stock that would
otherwise be purchased on any Exercise Date plus the number of shares purchased
under previous Offerings under the Plan exceeds the maximum number of shares
issuable under the Plan, the shares then available shall be apportioned among
participants in proportion to the amount of payroll deductions accumulated on
behalf of each participant that would otherwise be used to purchase Common Stock
on such Exercise Date.

 

20.Termination of the Plan. The Plan may be terminated at any time by the Board
or the Committee. Upon termination of the Plan, all amounts in the accounts of
participating employees shall be promptly refunded.

 

21.Governmental Regulations. The Company's obligation to sell and deliver Common
Stock under the Plan is subject to obtaining all governmental approvals required
in connection with the authorization, issuance, or sale of such stock.

 

The Plan shall be governed by Delaware law except to the extent that such law is
preempted by federal law.

 

22.Issuance of Shares. Shares may be issued upon exercise of an Option from
authorized but unissued Common Stock, from shares held in the treasury of the
Company, or from any other proper source.

 

23.Tax Withholding. Participation in the Plan is subject to any required tax
withholding on income of the participant in connection with the Plan. Each
employee agrees, by entering the Plan, that the Company and its Subsidiaries
shall have the right to deduct any such taxes from any payment of any kind
otherwise due to the employee, including shares issuable under the Plan.

 

24.Notification Upon Sale of Shares. Each employee agrees, by entering the Plan,
to give the Company prompt notice of any disposition of shares purchased under
the Plan where such disposition occurs within two years after the date of grant
of the Option pursuant to which such shares were purchased.

5

 

25.Effective Date and Approval of Stockholders. The Plan shall take effect on
the first day of the Company's initial public offering, subject to approval by
the holders of a majority of the shares of stock of the Company present or
represented and entitled to vote at a meeting of stockholders, which approval
must occur within twelve (12) months of the adoption of the Plan by the Board.

6

 

 

